DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on, January 29, 2021 in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on January 29, 2012 with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment. 

Remark
The 35 USC 112 rejection set forth in the last office action has been withdrawn in light of the amendment with respect to claims 1, 3, 10-11, 13 and 17-18 which were amended. The 35 USC 112 rejection with respect to claims 2, 4-9, 12, 14-16, and 19-20 are also with withdrawn for incorporating the amendment based on their respective claims by dependency. 

Based on the Applicant’s arguments consistent with the original disclosure, the 35 USC 102 rejection with respect to claims 1-20 in view of Akselrod has been withdrawn. Akselrod, provides a user with content capturing options that recognize subject matter of the content being captured and supply additional information relevant to the captured subject matter that is not immediately available to the user at time of capture. Akselrod utilizes the capture service to 

Claim Objections
Claims 4-9, 14-16, and 19-20 are objected to because of the following underlined and double bracket informalities set forth below.  Claims 4-9, 14-16, and 19-20 should be amended as indicated below in order to be consistent with the original disclosure.

4. The method of claim 1 wherein[[:]] the one or more words in the document represents a name of a person;
the linked data of additional information includes data representing one or more of a position, location, or title of the person in an organization; and




creating the resource record having the data field containing data representing a current employment status of the person in the organization; and 
receiving data from a directory service, the received data indicating an employment status change of the person in the organization; and
in response to receiving the data from the directory service, updating the data in the data field of the resource record to reflect the employment status change of the person.

6. The method of claim 1 wherein[[:]] the one or more words in the document represents a name of a linked document in the file management system; and

creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data representing a current availability status of the linked document at the location in the file management system.







creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data representing a current availability status of the linked document at the location in the file management system; 
determining whether the linked document is still available at the location in the file management system; and
in response to determining that the linked document is not available at the location in the file management system, updating the data in the second data filed to indicate that the current availability status of the linked document is unavailable.

8. The method of claim 1 wherein[[:]] the one or more words in the document represents a name of a linked document;

creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data representing a current availability status of the linked document at the location in the file management system; 
determining whether the linked document is still available at the location in the file management system; and
,
wherein surfacing the retrieved data includes surfacing the data indicating that the linked document is unavailable at the location.

9. The method of claim 1 wherein[[:]] the one or more words in the document represents a name of a linked document;

creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data representing a current availability status of the linked document at the location in the file management system;

providing, to the user, one or more suggested documents having content similar to the linked document; and
upon receiving a user input selecting one of the suggested documents, updating the first data field in the resource record to contain data representing a location of the selected suggested document.

14. The computing device of claim 10 wherein[[:]] the resource is a name of a person; and the data field in the retrieved resource record contains data representing a current employment status of the person in an organization.

the data field in the retrieved resource record is a first data field,, wherein the first data field contains data representing a current availability status of the linked document at the location in the file management system.

16. The computing device of claim 10 wherein[[:]] the resource is a name of a linked document in the file management system;
the data field in the retrieved resource record is a first data field;


in response to determining that the linked document is not available at the location in the file management system, update the data in the second data filed to indicate that the current availability status of the linked document is unavailable.

19. The method of claim 17 wherein[[:]] the resource is a name of a person; and the data field in the resource record contains data representing a current employment status of the person in an organization.

the data field in the retrieved resource record is a first data field, ; , wherein
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabaker et al., (hereinafter “Prabaker”) US 2012/0143817.
As to claim 1, Prabaker discloses a method for content management in a file management system containing multiple documents, the method comprising:
scanning a document to determine whether one or more words in the document represent a resource in the file management system based on a machine learning model or one or more user configured rules (see [0117],  [0294, and [0382], determination made at include operations that analyze the content of the identified document file based on user profile (analogous configured rules) by performing a check for a feed tracked updates based on record types), the resource having linked data of additional information in the file management system (see [0117], reference to the new file object by writing new data to the first record, wherein the new data includes a new value that replaces old data, a field is updated with a new value, wherein the new data is a value for a field that did not contain data before, and wherein the new data could be a flag, e.g., for a status of the record, which can be stored as a field of the record);
in response to determining that one or more words in the document represents a resource (see [0117], new data in the record represents a resource),
creating and storing a resource record corresponding to the resource in a database of the file management system (see [0117], storing the new data as a field of the record in the database), the resource record having a data field containing data representing a current validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item); and
upon detecting viewing of the document by a reader (see [0362], upon an attempt to access the social file is detected, a determination is made as to whether the access attempt complies with the sharing permissions),
retrieving the data in the data fields of the resource record from the database of the file management system corresponding to the resource (see [0035], types of updates include field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed); and
validity status of the resource in the document to the reader (see [0126], [0171], [0179] and [0194], propagating comments to an appropriate profile feed or record feed, and then to the news feeds of the following users, wherein the feeds are a way to stay up-to-date as well as an opportunity to reach out to your co workers/partners and engage them around common goals by receiving a status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records), and providing the current validity status of the linked data of additional information of the resource to the user (see [0035], the updated record is presented to user as a collection of individual of item such as field changes in a data record, status updates uploaded files and links of information).

As to claim 2, Prabaker discloses the method of claim 1 wherein creating the resource record includes: outputting an option to create the resource record; and in response to receiving a user input instructing to create the resource record, creating the resource record in the file management system (see [0117], storing the new data as a field of the record in the database), the resource record having a data field containing data representing a current validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item).


validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item).

As to claim 4, Prabaker discloses the method of claim 1 wherein: the one or more words in the document represents a name of a person; the linked data of additional information includes data representing one or more of a position, location, or title of the person in an organization; and creating the resource record includes creating the resource record having the data field containing data representing a current employment status of the person in the organization (see [0045] and [0079], privacy of the members of the executive group a chance to discuss the expense forecast candidly, out of view of Shai, James, and other users within the organization).




organization (tenant) the user is associated with, the second user's position in the same organization, and which other users the user had e-mailed or worked with on projects)

As to claim 6, Prabaker discloses the method of claim 1 wherein: the one or more words in the document represents a name of a linked document in the file management system; and creating the resource record includes creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data representing a current availability status of the linked document at the location in the file management system (see [0125], first record or associated with the record using an identifier (e.g. a pointer) to retrieve the list), wherein linking a document which is local to the file management system, is merely one of several straightforward possibilities which the skilled person in the art would select, depending on the circumstances, without exercising inventive field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed).

As to claims 10-15, claims 10-15 are device claims for performing the methods of claims 1-6 above. They are rejected under the same rationale.

As to claim 17, Prabaker discloses a method for intelligent content management in a file management system containing multiple documents, the method comprising:
upon detecting viewing of a document in the file management system by a reader,
determining whether one or more words in the document represent a resource in the file management system based on a machine learning model or one or more user configured rules, the resource being a name of a person or a linked document in the file management system (see [0117],  [0294, and [0382], determination made at include operations that analyze the content of the identified document file based on user profile (analogous configured rules) by performing a check for a feed tracked updates based on record types, also see [0117], [0294] and [0390], associating the file object with the social file includes updating the social file to include a reference to the new file object by writing new data to the first record, wherein the new data includes a new value that replaces old data, a field is updated with a new value, wherein the new status of the record, which can be stored as a field of the record);; and
in response to determining that one or more words in the document represents a resource based on a machine learning model or one or more user configured rules, retrieving a resource record corresponding to the resource from a database in the computing system, the resource record having a data field containing data representing a current validity status of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item) and
surfacing, in the document, the retrieved data of the current validity status of the resource and providing the current validity status of the resource to the user (see [0126], [0171], [0179] and [0194], propagating comments to an appropriate profile feed or record feed, and then to the news feeds of the following users, wherein the feeds are a way to stay up-to-date as well as an opportunity to reach out to your co workers/partners and engage them around common goals by receiving a status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records).

As to claim 18, Prabaker discloses the method of claim 17, further comprising:
determining whether the current validity status of the resource in the retrieved resource record indicates that the resource is available (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item); and
status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records); and
upon receiving an input to the input field, updating the data in the data field in the resource record with the updated status of the resource (see [0035], types of updates include field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed)

As to claim 19, Akselrod discloses the method of claim 17 wherein: the resource is a name of a person; and the data field in the resource record contains data representing a current employment status of the person in an organization (see [0140], and [0243], owner of the record, a user that converted the record from one record type to another record type, whether the first user has viewed the record, and a time the first user viewed the record, wherein properties of a user organization (tenant) the user is associated with, the second user's position in the same organization, and which other users the user had e-mailed or worked with on projects).

As to claim 20, Prabaker discloses the method of claim 17 wherein: the resource is a name of a linked document in the file management system; the data field in the retrieved resource record is a first data field (see [0138] and [0258], determine when new feed tracked updates (or other feed items) are available and feed items get added to profile and record feeds, and which get added to news feeds. In one embodiment, for profile feeds and entity feeds, feed tracked updates can be written for all standard and custom fields on the supported objects); the resource record further includes a second data field containing data representing a location in the file management system(see fig. 6A-6E and [0134], the name of the field to be changed can also be used to search a list of tracking-enabled fields, wherein field and events can be used to determine whether a feed tracked update is created, e.g., type of change in the field. If a feed tracked update is to be generated, then generate the feed tracked update); and the first data field contains data representing a current availability status of the linked document at the location in the file management system (see [0035], types of updates include field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed).

Allowable Subject Matter
Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, singular and any order combination fails to determine whether the linked document is still available at the location in the file management system; and in determining that the linked document is not available at the location in the file management system, update the data in the second data filed to indicate that the current availability status of the linked document is unavailable, and provide, to the user, one or more suggested documents having content similar to the linked document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0224798 and US 8,990,886 (Keng Lim, a word processing program, e-mail program, photo manager, file manager… served by a Web server, data objects managed by a portal server, data objects managed by a document management system, and data objects managed).
US20020019827 (involved in managing documents in a centralized document repository system).
US 9,367,571 (involved in having predefined structure modules created from resource templates. Each resource can contain fields for data entry, attached documents, and relate resource templates. There is an entry for each template/category association. Each entry references the resource template's)).
US 8,966,445 (involved in Global fields are used when creating a new resource template. There is an entry for each data field. The Each entry references the resource are predefined structure modules created from resource templates. Each resource can contain fields for data entry, attached document).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 17, 2021